NUMBER 13-14-00739-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


          IN THE INTEREST OF D.K., K.K. AND H.K., CHILDREN


                    On appeal from the 117th District Court
                          of Nueces County, Texas


                        ORDER ABATING APPEAL
                 Before Justices Garza, Benavides, and Perkes
                               Order Per Curiam

      This cause is before the Court on an agreed motion to abate the appeal to allow

the parties the opportunity to engage in mediation with the Honorable Judith Wemmert.

The Court, having examined and fully considered the documents on file and the agreed

motion to abate, is of the opinion that the motion to abate the appeal should be granted.

The motion to abate the appeal is GRANTED and this appeal is ordered ABATED until

June 15, 2015.

      The Court directs appellant to file, on or before June 15, 2015, either (1) a motion
to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.

                                                       PER CURIAM


Delivered and filed the
7th day of May, 2015.




                                            2